                         January 16, 2021


VIA ELECTRONIC AND U.S. MAIL

Hon. Andrew L. Carter
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007
email: ALCarterNYSDChambers@nysd.uscourts.gov

RE:   Manchanda v. Internal Revenue Service et al
      Index No 1:20-CV-10745(ALC)
      Plaintiff’s Request For A Pre-Motion Conference

Dear Judge Carter:

As the Honorable Court is undoubtedly aware, we have been
peppered with incessant, constant, day and night and weekends
phone calls at our law office, home office, cell phones, text
messages, emails at the office and at home, even as recently as
yesterday night at 5:23 PM at home, then 5:24 PM on my cell
phone, etc, coupled with countless pieces of mail, packages,
faxes, and other bombarding written correspondence, often from
blocked telephone numbers from people purporting to be either
working for the Internal Revenue Service or Private Collections
Agencies   (“PCAs”)   who  use   profanity, threats,  aggravated
harassment, mockery, ignore our repeated written instructions to
cease and desist, who parrot word for word and know even more
than we do about what our purported liens and levies are, our
taxes currently owed, or tax information hitherto never made
available to the public, speaking to anyone who would listen as
to our most private of private tax return and information
matters, such as our receptionists, secretaries, employees,
random contractors, neighbors, etc.
This is especially strange, since as we advised this court
repeatedly, we have upon information and belief “Doubt as to
Liability” and “Doubt as to Collectibility” Offers in Compromise
pending with the Defendants, which by federal statue (analogous
to a Bankruptcy Stay) mandates that all collections, liens,
levies, enforcement, abuse, threats, and aggravated harassment
activity completely and totally cease, and desist.

As we have painstakingly described in our Complaint, as well as
within our detailed Exhibits and Plaintiff Reply Memorandum of
Law to Defendants Memorandum of Law in Opposition to Preliminary
injunction, this torture has now increased steadily, and become
much worse since the Coronavirus Pandemic began, and has been
going on in one shape or form, since at least 2008 when the
economy first crashed during the former President George W. Bush
administration, when we went from nearly 20 employees to a
handful overnight, but were left and saddled with a tax bill that
reflected a mid-size bustling law firm company, relative to a
solo practice, overnight.

And while the Bankruptcy Court in the Southern District of New
York was able to see this and grant us relief/discharge for our
company in 2012 (11-15837-SMB) and personal in 2014 (13-12880-
MG), and the NYS and NYC Taxation Authorities after having seen
our evidence, financials and yearly pleadings, settled with us
our outstanding tax liability two years ago, the Defendants
instead continued to use trickery, manipulation, dishonesty,
retaliation,   subterfuge,    threats,   aggravated   harassment,
extortion, sabotage, outright deception, incompetence, and sloth
to dishonestly and markedly increase our original tax debt with
draconian penalties, fees, and assessments, all the while never
letting us even know what we owed even when we asked repeatedly
in writing, how much if any that we owed, year after year, since
2008, for nearly 15 years, whether our offers in compromise were
pending, and other such illegal and dishonest tactics in
violation of federal, state, and local law.

To that end, and based on the above recent misconduct even after
the duly filed and served instant federal lawsuit in this Court,
we request a Pre-Motion Conference for Leave to File for a Motion
for Sanctions/Contempt against the Defendants, who are acting in
open defiance and disrespect of this Honorable Court and their
own IRS policies, regulations, and statutes.

We believe    that we might be able, at the motion conference, to
resolve a     number of issues as to our affirmative claims by
stipulation    which may reduce or eliminate the need for motion
practice by   our adversaries.

                                -2-
We look forward to the Court’s advice regarding the scheduling of
this conference, and thank Your Honor for his consideration.

                                     Respectfully submitted,




                                     ______________________
                                     Rahul Manchanda, Esq.




cc: Assistant U.S. Attorney Jeffrey Oestericher (via ECF)




                               -3-
